Case: 21-10812     Document: 00516382016         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-10812                             July 5, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Johnny Roy Rodriguez, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:20-CR-339-23


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Johnny Roy Rodriguez, Jr., pleaded guilty to conspiracy to possess
   with intent to distribute 50 grams or more of a mixture and substance
   containing a detectable amount of methamphetamine.            Shortly before
   sentencing, he moved to withdraw his guilty plea, which the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10812      Document: 00516382016           Page: 2   Date Filed: 07/05/2022




                                     No. 21-10812


   denied without a hearing. He ultimately was sentenced to 480 months of
   imprisonment.
          In his first issue on appeal, Rodriguez challenges the district court’s
   decision denying his withdrawal motion. A defendant may withdraw a guilty
   plea after it has been accepted by the district court but before sentencing if
   he shows a “fair and just reason” for seeking withdrawal. Fed. R. Crim.
   P. 11(d)(2)(B). Although Rodriguez generally waived his right to appeal as
   part of a plea agreement, because the Government does not seek to enforce
   the waiver as to this issue, see United States v. Story, 439 F.3d 226, 231 (5th
   Cir. 2006), we review the denial of the motion to withdraw the plea for an
   abuse of discretion, United States v. Strother, 977 F.3d 438, 443 (5th Cir.
   2020). Our review of the record, Rodriguez’s arguments, and the factors
   originally set forth in United States v. Carr, 740 F.2d 339, 343-44 (5th Cir.
   1984), shows no abuse of discretion by the district court in denying
   Rodriguez’s motion to withdraw his plea. See Strother, 977 F.3d at 443-47.
   Therefore, the denial of his motion is affirmed.
          Rodriguez also contends that the imposition of a sentence of 480
   months, which was a guidelines sentence, was greater than necessary under
   18 U.S.C. § 3553(a). The Government argues that Rodriguez’s substantive
   reasonableness challenge to his sentence is barred by the waiver of appeal
   provision and that this portion of his appeal should be dismissed. We review
   de novo whether an appeal waiver bars an appeal. United States v. Keele, 755
   F.3d 752, 754 (5th Cir. 2014). First, we consider whether the waiver was
   knowing and voluntary and, second, we consider whether the plain language
   of the waiver applies to the issues to be raised on appeal. Id.
          For a waiver to be knowing and voluntary, a defendant must know that
   he had a right to appeal and that he was giving up that right. See United States
   v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994). Based on the plea agreement and




                                          2
Case: 21-10812      Document: 00516382016          Page: 3   Date Filed: 07/05/2022




                                    No. 21-10812


   the advice he received at rearraignment, Rodriguez’s waiver was knowing
   and voluntary. See id. Next, Rodriguez generally waived his right to appeal
   his conviction and sentence, with certain exceptions that do not apply to the
   issue he raises. Based on the plain language of the plea agreement, the appeal
   waiver bars this challenge to his sentence. See Keele, 755 F.3d at 754.
   Therefore, this portion of his appeal is dismissed. See Story, 439 F.3d at 230-
   31 & n.5.
          Rodriguez briefly argues that, despite the appeal waiver, he should be
   allowed to appeal his 480-month sentence “in the interest of justice.”
   Although he does not cite any caselaw in support, some circuits do recognize
   a “miscarriage of justice” exception. United States v. Barnes, 953 F.3d 383,
   389 (5th Cir. 2020). We have declined to explicitly adopt or reject this
   exception. Id. In addition, because Rodriguez has “only briefly allud[ed] to
   that theory,” we conclude that he “has waived any contention that such an
   exception applies.” Id.
          AFFIRMED IN PART; DISMISSED IN PART. Rodriguez’s
   pro se motion to appoint new counsel is DENIED as untimely. See United
   States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         3